DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 is in compliance.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8, 10-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a method of manipulating a sample in an evacuated chamber of a charged particle apparatus, the method performed in said evacuated chamber, the method comprising:
providing a sample on a first substrate,
bringing an extremal end of a manipulator in contact with the sample,
attaching the sample to said extremal end, the attaching being a removable attaching,
lifting the sample attached to the extremal end of the manipulator from the first substrate and transport the sample to a second substrate,

detaching the sample from the extremal end of the manipulator,
wherein at least one of the steps of attaching the sample is performed solely by bringing the sample into contact with a bundle of carbon nanotubes. 
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Desrochers (US 2006/0060004), who teaches a method of transporting a sample (air) comprising obtaining the sample from a first location and transporting it to a second location, wherein the transporting tubing includes carbon nanotubes (¶ 0009); however Desrochers fails to teach that the method uses carbon nanotubes to attach the sample to an extremal end of a manipulator, and lift/transport the sample to the second location, nor that the sample is detached from the extremal end of the manipulator, nor that the sample is in an evacuated chamber of a charged particle apparatus.
In addition, Maeno (US 2014/0373646) teaches a sample fixing member in a charged particle apparatus, wherein a plurality of carbon nanotubes are used in a columnar structure for stably fixing a solid sample; however Maeno fails to teach that the plurality of carbon nanotubes is used to attach the sample to a manipulator for transport the sample from a substrate to another substrate.
The primary reason for allowance of the claims is the combination of the method’s steps of providing a sample on a first substrate, bringing an extremal end of a manipulator in contact with the sample, attaching the sample to said extremal end, the attaching being a removable attaching, lifting the sample attached to the extremal end of the manipulator from the first substrate and transport the sample to a second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881